Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting interference with a facility employee and harassment. In the misbehavior report, the reporting correction officer alleged that he had observed petitioner standing at the medication window in the facility’s infirmary carrying on a lengthy discussion with the nurse who was on duty. As evidenced by a log entry, entered a week earlier, the officer had previously admonished petitioner to desist from bothering this nurse. Substantial evidence of petitioner’s guilt was presented in the form of the misbehavior report, the log entry, a memorandum authored by the nurse who averred that petitioner had made inappropriately personal comments to her on several occasions and that she had twice asked him to stop, and petitioner’s own testimony wherein he conceded that he had given the nurse personal compliments on previous occasions (see, Matter of Hamlett v Strack, 273 AD2d 587; Matter of Kalwasinski v Senkowski, 244 AD2d 738, 739). Petitioner’s assertion that the misbehavior report was filed against him in retaliation for grievances that he had filed against another nurse arising out of unrelated incidents is not supported by the record and, in any event, raised issues of credibility for resolution *792by the Hearing Officer (see, Matter of Flowers v Barkley, 244 AD2d 682, 683). Petitioner’s remaining contentions, including his allegation of Hearing Officer bias, have been reviewed and found to be without merit.
Cardona, P.J., Her cure, Peters, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.